Citation Nr: 0706356	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for soft tissue sarcoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision rendered by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, denied service 
connection for cancer of the bladder due to Agent Orange 
exposure.

A travel Board hearing was held in November 2002 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

This case was remanded for additional development, in an 
April 2003 Board decision.  All of the development has been 
completed.


FINDINGS OF FACT

1.  Service in the Republic of Vietnam from May 1969 to 
December 1969 has been verified; and exposure to an herbicide 
agent is presumed.  

2.  Bladder cancer is not a VA-recognized disease for which 
service connection may be presumed, on the basis of herbicide 
exposure.

3.  Competent medical evidence demonstrates that the 
veteran's bladder cancer (transitional cell carcinoma) is not 
a "soft tissue sarcoma," as defined in VA regulations.

4.  Bladder cancer did not manifest in service or for several 
years thereafter; and has not been shown to be etiologically 
related to service by competent medical evidence.



CONCLUSION OF LAW

1.  Soft tissue sarcoma and bladder cancer were not incurred 
in or aggravated by active duty military service, including 
herbicide exposure; nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in April 2000.  
In correspondence dated in July 2006, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  While there was 
substantial time between the initial claim and when notice of 
VCAA was provided to the veteran in July 2006 , the issue was 
adjudicated by the RO following the issuance of the notice 
letter to the veteran, in a November 2006 rating action.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in November 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Factual Background and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as a malignant tumor becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2006).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii)(2006).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27630 - 27641 (May 20, 2003); see also 67 Fed. Reg. 
42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 
Fed. Reg. 59232 (November 2, 1999).  Bladder cancer is not a 
recognized disease for which VA allows presumptive service 
connection.
The veteran contends that he incurred a soft tissue sarcoma 
as a result of his service in Vietnam. 

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from March 1969 to 
December 1969.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he 
is therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.  As 
previously indicated though, the veteran's bladder cancer is 
not listed as a disease that may be presumptively service-
connected based on presumed herbicide exposure in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(ii)(2006).  

However, at the personal hearing in November 2002, the 
veteran and his wife testified that the transitional cell 
carcinoma which resulted in the removal of the veteran's 
bladder was, in fact a "soft-tissue sarcoma;" specifically, 
leiomyosarcoma, and as such, would allow for presumptive 
service connection based on exposure to an herbicide agent.  
They did admit; however, that no oncologist had specifically 
told them that the veteran's disorder was in fact a 
leiomyosarcoma.  

Notwithstanding their contentions, the Board notes that the 
veteran and his wife are not competent to provide evidence 
that requires medical knowledge because the record does not 
indicate they have any specialized medical training, skills, 
or knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Here, competent medical evidence is of record pertaining to 
the specific issues of 1) whether the transitional cell 
carcinoma (bladder cancer), diagnosed in April 2000, was of a 
cellular makeup such as to classify it as a soft tissue 
sarcoma; and 2) whether the veteran's bladder cancer was due 
to herbicide exposure in the military.  

Three VA physicians, including the Chief of Urological 
Services, the Chief of Hematology and Oncology, and a 
physican from the VA Anatomical Pathology Lab each reviewed 
the veteran's claims file and biopsy slides.  Their April 
2003 consensus was that a transitional cell carcinoma could 
not be classified as a soft tissue sarcoma.  The rationale 
was that these two types of tumors arise from different 
primitive embryological layers.  The soft tissue sarcoma, 
from the mesenchymal layer (mesodermal in origin); and the 
transitional cell carcinoma (the veteran's bladder cancer), 
from the ectodermal layer.  They therefore concluded that the 
veteran's transitional cell carcinoma was of a different 
nature than a soft tissue sarcoma.   

In addition, during a July 2006 VA examination the veteran's 
medical history was again reviewed.  After reviewing the 
veteran's pertinent medical history, the examiner concluded 
that the veteran did not and does not have soft tissue 
sarcoma of the kidney; nor any of the various 
cancers/abnormalities recognized by VA as a soft tissue 
carcinoma.  

The Board notes then, in light of the competent medical 
evidence, that the veteran's bladder cancer is not a "soft 
tissue sarcoma;" and thus not one of the established 
diseases for which VA recognizes as presumptively due to 
herbicide exposure.  Therefore, service connection on a 
presumptive basis, based on exposure to an herbicide agent is 
not warranted.

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, §5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board must analyze whether the veteran 
developed bladder cancer directly as a result of herbicide 
exposure and military service.  

The veteran's service medical records do not demonstrate the 
presence of disability due to a soft tissue sarcoma, 
leiomyosarcoma, bladder cancer, or other genitourinary 
disorder.  The service records also do not reflect any 
evidence of exposure to herbicides during his military 
service, including while in Vietnam.  At his separation 
examination in November 1975, no pertinent abnormality was 
shown on clinical examination.  

Post service, there is no showing of a carcinoma of any kind 
within the one-year period immediately following the 
veteran's discharge from service in November 1975.  In March 
2000, almost 25 years after his separation from service, the 
veteran was diagnosed with bladder cancer.  A March 2000 
pathology report reflects a finding of transitional cell 
carcinoma, grade II in the bladder, urethra, and prostrate.  
In 2004, biopsies revealed recurrence of the transitional 
cell carcinoma to the right kidney, which was resected.

The Board observes that the record shows initial 
manifestation of the veteran's bladder cancer was 25 years 
after his separation from service.  This is too remote in 
time from service to support the claim that the bladder 
cancer is related to service - on a direct basis; or on a 
presumptive basis as a chronic disease under 38 C.F.R. 
3.309(a)- absent competent medical opinion attributing this 
disorder to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Here, the competent medical evidence shows that the veteran's 
bladder cancer is not related to either herbicide exposure or 
military service.  The July 2006 VA examiner already 
concluded that the veteran's bladder cancer (transitional 
cell carcinoma) was not related to an herbicide or to the 
veteran's military service.  

In sum, the cumulative evidence demonstrates that the 
veteran's bladder cancer (transitional cell carcinoma) was 
not present during active service and that it did not appear 
until many years after service.  Moreover, the competent 
medical evidence indicates that the veteran's transitional 
cell carcinoma is not etiologically linked military service; 
nor is it a form of soft tissue sarcoma which is recognized 
as due to herbicide exposure.  The veteran has not provided 
any medical evidence to the contrary.

Thus, while the veteran may sincerely believe he has a soft 
tissue sarcoma, which manifested as a bladder cancer, as a 
result of his military service, he is not a licensed medical 
practitioner.  As such his opinion is not probative 
concerning questions of medical causation.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a soft 
tissue sarcoma have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for soft tissue sarcoma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


